BURKE, J., Concurring
Although it seems somewhat anomalous that minors are held bound by the claim filing requirements with respect to their claims against public entities (subject to the special dispensation provided by Government Code section 911.6, subdivision (b) (2)) ,1 but the statute of limitations is tolled in their favor during their minority, nevertheless that is the effect of the statutory scheme as actually enacted by the Legislature. It may perhaps be argued logically that a minor who has presented a claim under the applicable statutes is in a position to file court action within the limitations period which applies generally to actions on claims against public entities, and that it would be more consistent to require that he do so. We may also speculate that perhaps the Law Revision Commission in presenting its recommendations to the Legislature with respect to the 1963 tort claims legislation intended that minors be bound by the same statute of limitations as was to be applicable generally, *610and was of the view that such would be the result of the recommended legislation.
The only two statements in the California Law Revision Commission Report on the question of statutes of limitations are these:
(a) “In order to promote uniformity and avoid undue delay in a suit against a public entity, a relatively short period should be allowed for commencing suit regardless of the nature of the claim. The six-month period now provided in the State claims statute is recommended. The general statutes of limitation would thus have no application to actions against public entities upon causes of action for which claims are required.” (4 Cal. Law Revision Com. Rep. 1014.)
(b) “This section requires that an action must be commenced within six months after the claim is acted upon or is deemed to be rejected. The normal statute of limitations will not apply. . . . This section is based upon Government Code Sections 643 and 644, which apply to claims against the State.” (4 Cal. Law Revision Com. Rep. 1043, Comment to §945.6.)
Thus, the revisers indicated their design to obtain uniformity and speedy disposition of cases. Former section 644 of the Government Code, used by the revision commission as a model, stated that all actions against the state for negligence were to be controlled by a six-month statute of limitation. At the time of the revision there had been no court decision as to whether section 352 tolling applied to the section 644 six-month statute.2 Also, the commission’s statement indicates its intent that “general statutes of limitations” not apply to cases brought against public entities. What “general statutes of limitations ’ ’ are referred to is not clear, but it would seem that such portions of Code of Civil Procedure sections 335 through 360 as relate to statutes of limitations generally for tort causes of action may well have been included in the reference.
The fact remains however, that Code of Civil Procedure section 342, as added in 1963, does mention actions against public entities under the 1963 tort claims legislation, thereby rendering such actions by minors expressly subject to the toll*611ing provisions of Code of Civil Procedure section 352. If the Legislature in its wisdom believes the law should be otherwise, it may make the change by express statutory amendment. Until and unless that event occurs, it is the function of this court to apply the statute as written.
Accordingly, I concur in the majority opinion prepared by Mr. Justice Tobriner.

 Section. 911.6 directs that an application under section 911.4 for late filing of a claim presented “within a reasonable time not to exceed one year after the accrual of the cause of action” shall be granted if ‘ ‘ (2) The person who sustained the alleged injury, damage or loss was a minor during all of the time specified in Section 911.2 for the presentation of the claim.”


In 1966 Frost v. State of California, 247 Cal.App.2d 378 [55 Cal.Rptr. 652], held that Code of Civil Procedure section 352 did not and does not affect former section 644 of the Government Code, correctly pointing out that before the 1963 legislation actions against the state were not mentioned in the chapter referred to in section 352.